Citation Nr: 9925561	
Decision Date: 09/08/99    Archive Date: 09/21/99

DOCKET NO.  98-07 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
erosive gastritis with hiatal hernia and gastroesophageal 
reflux.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant served on active duty from December 1982 to 
December 1986.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 1997 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Waco, Texas.  

The Board notes that in the appellant's October 1997 
substantive appeal, he requested a hearing at the RO before a 
member of the Board.  In December 1997, the appellant 
submitted VA Form 21-4138, Statement in Support of Claim.  At 
that time, he withdrew his request for a Travel Board 
hearing.  However, in April 1998, the appellant submitted a 
second substantive appeal, and at that time, he requested a 
hearing at the RO before a local hearing officer.  A letter 
from the RO to the appellant, dated in May 1998, shows that 
at that time, the RO had scheduled the appellant for a 
hearing in July 1998.  A notation on the letter reflects that 
the appellant failed to show.

The Board observes that in an April 1997 rating action, the 
RO denied the appellant's claim for entitlement to service 
connection for reflux secondary to a heart disability.  The 
appellant filed a Notice of Disagreement (NOD) in May 1997, 
and a Statement of the Case (SOC) was issued in May 1997.  In 
June 1997, the appellant submitted his substantive appeal.  
However, in an August 1997 rating decision, the RO granted 
the appellant's claim for service connection for erosive 
gastritis which included reflux.  Thus, in December 1997, the 
appellant filed VA Form 21-4138, Statement in Support of 
Claim, and at that time, he withdrew his claim for service 
connection for reflux secondary to a heart disability.  

The Board further notes that in a November 1998 rating 
action, the RO denied the appellant's claims for entitlement 
to service connection for a left lung condition and 
entitlement to service connection for a left hepatic artery 
condition.  There is no indication from the information of 
record that the appellant filed an NOD in relation to either 
claim.  Accordingly, these issues are not before the Board 
for appellate consideration. 




FINDING OF FACT

The appellant's service-connected erosive gastritis, with 
hiatal hernia and gastroesophageal reflux, is shown to be 
manifested by complaints of heartburn, hematemesis, frequent 
vomiting, dyspepsia, globus symptoms complex, frequent stools 
with some diarrhea, chest and abdominal pain, and some upper 
gastrointestinal (GI) bleeding.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the appellant, the 
criteria for a 60 percent evaluation for erosive gastritis, 
with hiatal hernia and gastroesophageal reflux, have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 1998); 
38 C.F.R. §§ 3.102, Part 4, 4.3, 47, 4.21, 4.114, Diagnostic 
Code 7346 (1998).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

Outpatient and inpatient treatment records from the VA 
Medical Center (VAMC) in Dallas, Texas, from March 1995 to 
March 1997, show that in September 1995, the appellant was 
treated after complaining of severe heartburn.  At that time, 
the appellant stated that he occasionally coughed up blood.  
The impression was of possible gastroesophageal reflux 
disease (GERD) or esophagitis.  The records further reflect 
that in June 1996, the appellant underwent an upper GI 
endoscopy.  At that time, his esophagus, stomach, and 
duodenum were examined.  The findings were described as 
"abnormal," and the appellant was diagnosed with the 
following: (1) erosive esophagitis with bleeding, and (2) 
large hiatal hernia.  

The Dallas VAMC records show that in February 1997, the 
appellant was hospitalized and underwent a laparoscopic 
nissen fundoplication.  At that time, he gave a history of 
reflux symptoms since 1986.  The appellant stated that 
originally, he had symptoms of dyspepsia occurring daily.  He 
indicated that in the last two to three years, his symptoms 
of dyspepsia had been accompanied by daily vomiting which was 
occasionally bloody.  According to the Hospital Summary, 
preoperative work up included a "ph probe" which showed 
multiple episodes of acid reflux.  Upon his discharge, the 
appellant was diagnosed with gastroesophageal reflux.  The 
records also reflect that in March 1997, the appellant was 
treated after complaining that he felt like something was in 
his throat, and that swallowing felt "strange."  The 
assessment was status post nissen fundoplication.  

In an August 1997 rating action, the RO granted the 
appellant's claim for entitlement to service connection for 
erosive gastritis with hiatal hernia and gastroesophageal 
reflux.  At that time, the RO stated that the appellant's 
service medical records showed that the appellant suffered 
from several episodes of gastroenteritis during service, and 
that his symptomatology originated in May 1983.  The RO noted 
that in June 1996, the appellant was diagnosed with erosive 
esophagitis.  The RO assigned a 30 percent disabling rating 
under Diagnostic Code 7399-7346.  This rating has remained in 
effect up until the current claim.

In March 1998, the appellant underwent a VA examination.  At 
that time, he stated that he had a history of reflux 
esophagitis, gastroesophageal reflux, and chest pain.  The 
appellant indicated that he had been treated medically for a 
period of years and that he had responded only "fairly 
well."  He reported that during his treatment, he had 
frequent vomiting and frequent hematemesis, although the 
amounts were not great and he never had a hemorrhage.  
According to the appellant, he also had frequent and regular 
heartburn and indigestion.  The appellant noted that he had 
been able to maintain his weight, which had varied between 
220 and 230 pounds.  He revealed that in February 1997, he 
underwent a laparoscopic nissen fundoplication.  According to 
the appellant, within two to three months after his surgery, 
he once again developed heartburn and indigestion.  The 
appellant stated that he started to have frequent stools with 
some diarrhea.  He indicated that he had approximately three 
stools a day and episodes of abdominal distention, with 
colicky pain which occurred mostly after meals.  The 
appellant reported that he had had some nausea since the 
surgery, but not as much as he had had prior to surgery.  He 
revealed that dysphagia had not been present, but he 
complained that he had some sensation in his throat which, 
according to the examining physician, was probably best 
described as a globus symptoms complex.  The appellant stated 
that sometimes, he felt like the food "hesitate[d]" and he 
would have to wash it down with some liquids.  According to 
the appellant, he had not had any major bleeding from the 
upper or lower GI tracts since his February 1997 surgery.  

The physical examination showed that the appellant weighed 
220 pounds, and the examiner noted that the appellant had 
weighed as much as 230 pounds and as little as 200 pounds in 
his adult life.  No abnormalities of the rectum, anus, or 
prostate were found.  Stool examination was negative for 
occult blood.  The diagnoses included the following: (1) 
gastroesophageal reflux disease with previously diagnosed 
erosive gastritis, dyspepsia, nausea, some upper GI bleeding 
but no hemorrhage, and vomiting, (2) status post nissen 
fundoplication, and (3) recurrence of gastroesophageal reflux 
symptoms following fundoplication.  The examiner noted that 
the appellant was currently taking medication which was 
definitely helpful, but did not completely control the 
problems.  


II.  Analysis

Initially, the Board finds that the appellant's claim for an 
evaluation in excess of 30 percent for erosive gastritis, 
with hiatal hernia and gastroesophageal reflux, is well 
grounded pursuant to 38 U.S.C.A. § 5107(a) (West 1991).  See 
generally Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  
The Board is also satisfied that all relevant evidence is of 
record and the statutory duty to assist the appellant in the 
development of evidence pertinent to his claim has been met.  

Disability ratings are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4 
(1998).  Pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
findings sufficiently characteristic to identify the disease 
and the resulting disability and above all, coordination of 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21 (1998).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  When, after careful consideration of all the evidence 
of record, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. §§ 3.102, 4.3.  

Although the regulations do not give past medical reports 
precedence over current findings (see Francisco v. Brown, 7 
Vet. App. 55 (1994)), the Board should consider the 
applicability of a higher rating for the entire period in 
which the appeal has been pending.  See Fenderson v. West, 12 
Vet. App. 119 (1999).  

As previously stated, the appellant was originally granted 
service connection for erosive gastritis, with hiatal hernia 
and gastroesophageal reflux, in an August 1997 rating action 
and assigned a 30 percent disabling rating under Diagnostic 
Code 7399-7346.  

When an unlisted condition is encountered, such as erosive 
gastritis, it is permissible to rate by analogy to a closely 
rated disease.  38 C.F.R. § 4.20.  The RO has rated the 
appellant's erosive gastritis under Diagnostic Code 7346.  
Under Diagnostic Code 7346, a 30 percent disability rating is 
warranted for a hiatal hernia with persistently recurrent 
epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  A 60 
percent disability rating requires symptoms of pain, 
vomiting, material weight loss, and hematemesis or melena 
with moderate anemia; or other symptom combinations 
productive of severe impairment of health.  38 C.F.R. 
§ 4.114, Diagnostic Code 7346 (1998).  

To summarize, the appellant contends that his current rating 
is not high enough for the amount of disability that his 
service-connected erosive gastritis, with hiatal hernia and 
gastroesophageal reflux, causes him.  He states that his 
symptoms have included frequent vomiting and abdominal pain.  
In this regard, lay statements are considered to be competent 
evidence when describing symptoms of a disease or disability 
or an event.  However, symptoms must be viewed in conjunction 
with the objective medical evidence of record.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

In the instant case, it is the Board's determination that, 
with the resolution of reasonable doubt in the appellant's 
favor, the evidence of record demonstrates that the 
appellant's disability picture for his service-connected 
erosive gastritis, with hiatal hernia and gastroesophageal 
reflux, although currently evaluated as 30 percent disabling 
under Diagnostic Code 7346, more nearly approximates the 
criteria required for a 60 percent evaluation under that 
Diagnostic Code.  See 38 C.F.R. § 4.114, Diagnostic Code 
7346.  As previously stated, a 60 percent rating is assigned 
for symptoms of pain, vomiting, material weight loss, and 
hematemesis or melena with moderate anemia; or other symptom 
combinations productive of severe impairment of health.  The 
Board notes that in regards to the appellant's service-
connected erosive gastritis, with hiatal hernia and 
gastroesophageal reflux, although the appellant does not have 
a history of material weight loss, he does have a history of 
heartburn, hematemesis, frequent vomiting, dyspepsia, globus 
symptoms complex, frequent stools with some diarrhea, chest 
and abdominal pain, and some upper GI bleeding.  It is the 
Board's opinion that the above symptoms of the appellant's 
service-connected erosive gastritis are productive of severe 
impairment of health.  Therefore, resolving all reasonable 
doubt in the appellant's favor, the Board finds that the 
appellant's erosive gastritis, with hiatal hernia and 
gastroesophageal reflux, more closely approximates the level 
of severity contemplated by a 60 percent rating under 
Diagnostic Code 7346.  See 38 U.S.C.A. § 5107(b) (West 1991 & 
Supp. 1998); 38 C.F.R. §§ 4.3, 4.7 (1998).  A 60 percent 
evaluation is the highest schedular rating assignable under 
Diagnostic Code 7346.  

Finally, pursuant to 38 C.F.R. § 3.321(b)(1), an 
extraschedular rating is in order when there exists such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  Clearly, due to the nature and severity of the 
appellant's service-connected erosive gastritis, with hiatal 
hernia and gastroesophageal reflux, interference with the 
appellant's employment is foreseeable.  However, the record 
does not reflect frequent periods of hospitalization because 
of the service-connected disability in question, nor 
interference with employment to a degree greater than that 
contemplated by the regular schedular standards.  Thus, the 
evidence of record does not reflect any factor which takes 
the appellant outside of the norm, or which present an 
exceptional case where his currently assigned 60 percent 
rating is found to be inadequate.  See Moyer v. Derwinski, 2 
Vet. App. 289, 293 (1992); see also Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) (noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired).  Accordingly, the Board determines that the 
criteria for submission for assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not meet.  See 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).

In any event, the VA has an obligation under the 38 U.S.C.A. 
§ 5103(a) (West 1991) to advise an appellant of the evidence 
necessary to complete his or her application for VA benefits.  
In this case, the appellant is hereby notified that 
preliminary review indicates that the evidence necessary for 
consideration of his claim on an extra-schedular rating under 
38 C.F.R. § 3.321(b)(1), is documentary and/ or lay evidence 
which relates to such factors as interference with his 
employment status (i.e., employment, personnel, and medical 
data, etc.), as well as competent medical evidence of 
frequent periods of inpatient care, due solely to the 
service-connected disability at issue.  See Spurgeon v. 
Brown, 10 Vet. App.  194, 197-98 (1997).  Accordingly, the 
Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his application 
for a claim for increased VA benefits on an extraschedular 
basis.  See Robinette v. Brown, 8 Vet. App. 69, 80 (1995).


ORDER

Entitlement to an increased rating to 60 percent for erosive 
gastritis, with hiatal hernia and gastroesophageal reflux, is 
granted.





		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals



 

